DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-18 and 20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: a display module comprising a first non-folding area, a second non-folding area, and a folding area between the first and second non-folding areas, the first non-folding area, the second non-folding area, and the folding area being arranged in a first direction; a first supporter under the first non-folding area; a second supporter under the second non-folding area; a first adhesive between the first non-folding area and the first supporter; and a second adhesive between the second non-folding area and the second supporter, wherein a first distance along the first direction between the first adhesive and the second adhesive is greater than a second distance along the first direction between the first supporter and the second supporter, and smaller than a length of the folding area along the first direction.
The above claim limitation configuration is not taught in any of the prior arts of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be 

The primary reason for allowance of independent claim 15 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a display module comprising a folding area; 
a first supporter and a second supporter, which are disposed under the display module and arranged in a first direction; 
a first adhesive between the display module and the first supporter, in the folding area; 
a second adhesive between the display module and the second supporter, in the folding area; 
a first coating layer and a second coating layer respectively on an upper surface of each of the first and second supporters overlapping with the folding area; 
a side surface of the first coating layer and a side surface of the second coating layer facing each other and spaced apart from each other along the first direction; and 
a side surface of the first adhesive and a side surface of the second adhesive facing each other and spaced apart in the first direction from a side surface of the first supporter and a side surface of the second supporter facing each other so as not to overlap the side surfaces of the first and second supporters, 
wherein the side surface of the first adhesive and the side surface of the second adhesive do not overlap the side surface of the first coating layer and the side surface of the second coating layer.
The above claim limitation configuration is not taught in any of the prior arts of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Furthermore the remarks (8/28/2021) provided are persuasive and applicant has overcome the 35USC112 rejection that was provided in the office action (Non-final rejection 6/1/2021). 

The primary reason for allowance of independent claim 20 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: a display module comprising a folding area; a first supporter and a second supporter, which are disposed under the display module and arranged in a first direction; a first adhesive between the display module and the first supporter, in the folding area; a second adhesive between the display module and the second supporter, in the folding area; a coating layer coated on an upper surface of each of the first and second supporters overlapping with the folding area; and a plurality of particles disposed on the coating layer, wherein a first distance along the first direction, between the first adhesive and 
The above claim limitation configuration is not taught in any of the prior arts of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Additionally, more detail of reasons for allowance and closest prior arts of record are provided in the previous office action(s), specifically the non-final (10/9/2020).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841